Hoke, J.,
concurring in the result: I concur in the decision awarding a new trial in this case for the error in the charge of the court on the degree of, proof required to establish the seventh issue, and it may be that there are no facts amounting to legal evidence tending to show that plaintiff maliciously turned defendant out of doors. I do not agree to the position, •however, nor do I think that it has the support of any autho,r-*166itative decision, that a husband who has wrongfully abandoned his wife may successfully maintain an action for divorce a vin-culo on account of her adultery. Under a long line of well-considered precedents, relief in such case was denied, not because the act of the wife was justifiable — it was never so regarded— but because the husband, on account of his own conduct in wrongfully withdrawing his association and protection from the wife, was not in a position to ask relief from the court. Neither the moral nor the legal -aspect of this position, is changed because the wife may, under certain conditions, now obtain alimony. The doctrine and the principle upon which it rests lie deeper and, in my opinion, should now and always prevail.